            Case 4:14-cv-04908-PJH Document 94 Filed 02/17/21 Page 1 of 4




 1   Juanita R. Brooks (CA SBN 75934) / brooks@fr.com
     Roger A. Denning (CA SBN 228998) / denning@fr.com
 2   Jared A. Smith (CA SBN 306576) / jasmith@fr.com
     FISH & RICHARDSON P.C.
 3
     12860 El Camino Real, Ste. 400
 4   San Diego, CA 92130
     Telephone: (858) 678-5070 / Fax: (858) 678-5099
 5
     Susan Morrison (Pro Hac Vice) / morrison@fr.com
 6   FISH & RICHARDSON P.C.
     222 Delaware Avenue, 17th Floor
 7
     P.O. Box 1114
 8   Wilmington, DE 19801
     Telephone: (302) 652-5070 / Fax: (302) 652-0607
 9
     Attorneys for Plaintiff,
10   FINJAN, INC.
11

12                                  UNITED STATES DISTRICT COURT

13                                 NORTHERN DISTRICT OF CALIFORNIA

14   FINJAN, INC.,                                     Case No. 14-cv-04908-PJH

15                    Plaintiff,                       NOTICE OF SUBSTITUTION OF
                                                       COUNSEL FOR FINJAN, INC.
16          v.
17
     PALO ALTO NETWORKS, INC.,                         Hon. Phyllis J. Hamilton
18                                                     Ctrm: 3, 3rd Floor
                      Defendant.
19

20

21

22

23

24

25

26

27

28

                                                                        Case No. 14-cv-04908-PJH
                                                                   Notice of Substitution of Counsel
            Case 4:14-cv-04908-PJH Document 94 Filed 02/17/21 Page 2 of 4




 1          PLEASE TAKE NOTICE that Plaintiff Finjan LLC (formerly known as Finjan, Inc.) has

 2   retained Fish & Richardson P.C. to substitute as lead counsel and to replace Kramer Levin Naftalis

 3   & Frankel LLP in the above-captioned matter.

 4          All pleadings, orders, and notices should henceforth also be served upon the following

 5   substituted counsel for Plaintiff Finjan.

 6

 7                  Juanita R. Brooks (CA SBN 75934), brooks@fr.com
                    Roger A. Denning (CA SBN 228998), denning@fr.com
 8                  Frank J. Albert (CA SBN 247741), albert@fr.com
                    K. Nicole Williams (CA SBN 291900), nwilliams@fr.com
 9
                    Jared A. Smith (CA SBN 306576), jasmith@fr.com
10                  Tucker N. Terhufen (CA SBN 311038), terhufen@fr.com
                    FISH & RICHARDSON P.C.
11                  12860 El Camino Real, Ste. 400
                    San Diego, CA 92130
12                  Phone: (858) 678-5070 / Fax: (858) 678-5099
13                  Aamir Kazi (Pro Hac Vice), kazi@fr.com
14                  Lawrence Jarvis (Pro Hac Vice), jarvis@fr.com
                    FISH & RICHARDSON P.C.
15                  1180 Peachtree St. NE, 21st floor
                    Atlanta, GA 30309
16                  Phone: (404) 892-5005 / Fax: (404) 892-5002
17
                    Phillip W. Goter (Pro Hac Vice), goter@fr.com
18                  FISH & RICHARDSON P.C.
                    3200 RBC Plaza, 60 South Sixth Street
19                  Minneapolis, MN 55402
                    Phone: (612) 335-5070 / Fax: (612) 288-9696
20

21                  Susan E. Morrison (Pro Hac Vice), morrison@fr.com
                    FISH & RICHARDSON P.C.
22                  222 Delaware Ave., 17th Floor
                    P.O. Box 1114
23                  Wilmington, DE 19801
                    Phone: (302) 652-5070 / Fax: (302) 652-0607
24

25                  Tracea Rice (Pro Hac Vice), trice@fr.com
                    FISH & RICHARDSON P.C.
26                  1000 Maine Ave. Ste. 1000
                    Washington, DC 20024
27                  Telephone: (202) 783-5070 / Fax: (202) 783-2331
28

                                                      1                   Case No. 14-cv-04908-PJH
                                                                     Notice of Substitution of Counsel
           Case 4:14-cv-04908-PJH Document 94 Filed 02/17/21 Page 3 of 4




 1   Dated: February 17, 2021           Respectfully Submitted,

 2                                      By: /s/ Roger A. Denning
                                        Juanita R. Brooks (CA SBN 75934)
 3
                                        brooks@fr.com
 4                                      Roger A. Denning (CA SBN 228998)
                                        denning@fr.com
 5                                      Jared A. Smith (CA SBN 306576)
                                        jasmith@fr.com
 6                                      FISH & RICHARDSON P.C.
 7                                      12860 El Camino Real, Ste. 400
                                        San Diego, CA 92130
 8                                      Telephone: (858) 678-5070 / Fax: (858) 678-5099

 9                                      Susan E. Morrison (Pro Hac Vice)
                                        morrison@fr.com
10                                      FISH & RICHARDSON P.C.
11                                      222 Delaware Ave., 17th Floor
                                        P.O. Box 1114
12                                      Wilmington, DE 19899
                                        Telephone: (302) 652-5070 / Fax: (302) 652-0607
13

14                                      Attorneys for Plaintiff FINJAN, INC.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2                  Case No. 14-cv-04908-PJH
                                                          Notice of Substitution of Counsel
           Case 4:14-cv-04908-PJH Document 94 Filed 02/17/21 Page 4 of 4




 1                                    CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on February 17, 2021 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6

 7                                                        /s/ Roger A. Denning
                                                          Roger A. Denning (SBN 228998)
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3                  Case No. 14-cv-04908-PJH
                                                                    Notice of Substitution of Counsel
